The common agricultural policy and global food security (short presentation)
The next item is the report by Mrs McGuinness, on behalf of the Committee on Agriculture and Rural Development, on the common agricultural policy and global food security.
rapporteur. - Mr President, when I initiated this report the issue of global food security was very high on the political agenda and, to some extent, it has slipped from the highlights. But it is certainly an issue that is of concern because there are still upwards of one billion people globally who suffer hunger or malnutrition. Thirty thousand children die of hunger and poverty-related illnesses a day. These are horrific statistics and it makes the issue of how we produce sufficient food and give people access to that food a key issue.
I would like to thank the Commission for working with me in drafting this report and also the very many committees in the House, in particular the Committee on Development, which were obviously involved in its production.
In four minutes it is impossible to do justice to what is in the report, but let me just highlight some of the issues which I believe are of importance. Firstly, the fact that I have put the common agricultural policy and global food security in the one heading suggests that the old practice of bashing the common agricultural policy and blaming it for all the ills of the developing world has moved on, and that we are now aware that the common agricultural policy has provided food security for European citizens, and that as a model it can provide lessons for what we need to do in the developing world in terms of food production.
It is very clear that we have allowed agriculture development to slip down the political and development agenda over the last decade or so. There was a time when much of our development aid money went to stimulating agriculture and to projects on food production. That is not the case today, although I think, since the food price hike, we are beginning to refocus on agriculture, both in the EU and globally.
That means allowing those countries which have the resources to grow food to do that, to help them and their small-scale farmers produce food locally to meet their needs. It involves not just the provision of the basis ingredients of food production, such as seeds and fertilisers, but also the know-how, the advisory services, the assistance to farming families in the developing world to allow them to produce to meet their own needs.
It can be done. We have examples of Malawi and other countries that have managed to come from situations of extreme famine to producing food. It takes public policy initiatives to do it. It also requires that the European Union, given its huge involvement in the developing world, urges countries to look at their agriculture and begin stimulating food production in their own countries.
The issue of supply and demand is a very delicate one because there is a growing world population - it will increase by 40% by 2050 - so we are going to have to look at these issues. The problem of competition - as we have witnessed - between food production, feed production and fuel, is obviously a key concern. I suppose, driving all of this, we need to look at the issue of research and development.
I believe that we have not done enough in terms of research and development. We, in Europe, had looked towards producing less food and therefore perhaps had not looked at the need to look at the efficiencies of agricultural production and the need to produce more into the future.
One of the key messages that I really want to get across in the short time I have is to say that farmers worldwide will produce food if they can make an income from doing it, so the pressure on policymakers is to get that right, to provide the policies that will give farmers stable incomes. How do we do that? By providing stable prices and also looking at the costs of food production. Unless farmers get that income stimulus, they will pull back.
I give a warning. Well over a year ago we were talking about high commodity prices. Today there are surpluses of grain, for example, in store and no market for them. Those farmers will not produce as much in the next season, and that could exacerbate the longer-term problem of global food security.
There is a lot in this report. I hope colleagues can support it and again I thank the many people who took a great interest in it.
Member of the Commission. - Mr President, the Commission welcomes the report prepared by Ms McGuinness and the intense debate which has taken place in the various EP committees on the elements surrounding this very topical subject, which range from trade to biofuels, price monitoring, investment policy, the financial crisis, climate change and water use in agriculture.
The Commission shares the broad analysis on the causes of the food crisis which hit many developing countries in the first part of 2008. The Commission will continue to analyse the link between food prices and energy prices. The causality issue is a highly complex one as it involves the interplay of a number of demand and supply factors. Energy prices constitute only one of these factors but one which has both a direct and indirect impact. The topic of biofuels was discussed in detail during the various EP sessions. There is a clear difference between EU and US policy on the extent to which cereal production is being diverted to biofuels. EU biofuels policy does not reduce the availability of food, as the quantities of feedstocks used are very small on a global scale.
Even if the EU moves closer to its 10% target, the impact on food prices will be limited, in particular for two reasons: first, more and more biofuels will come from non-food feedstocks or will be made from residues or waste. Second, the efficiency of techniques for producing biofuels will further improve, and average yields can also be expected to continue to increase.
A sustainable EU biofuels policy is overall a pro-poor policy. It will provide additional opportunities for the two thirds of the world's poor who live in rural areas and thus depend on a thriving agricultural sector. However, not all groups will benefit to the same extent. The Commission is committed to closely monitoring the effects on food security and on food prices.
The EU has already taken steps in order to address global food security by adapting the CAP to the changed market and global situation. The health check which was recently agreed will modernise, simplify and streamline the CAP and remove restrictions on farmers, thus helping them to respond better to signals from the market and to face new challenges.
The agreement on the health check abolishes arable set-aside, increases milk quotas gradually leading up to their abolition in 2015, and converts market intervention into a genuine safety net.
New challenges, such as climate change, water management, renewable energy and biodiversity, which will have an impact on developing countries, have also been addressed in it.
The CAP will not remain static after 2013, and the preliminary debate has already been engaged since the informal agricultural ministers meeting in Annecy in September. The future CAP has to be seen in the context of a broader vision in which sustainable development, competitiveness and global food balances will form an integral part.
Various high-level events have placed global food security high on the international agenda. There is a clear understanding and recognition internationally to place agriculture and rural development higher on the policy agenda at national, regional and possibly at continental level. For example, we have discussed in detail the topic of agriculture and food security during our college-to-college meeting with the African Union in October, a debate which we intend to intensify in the course of this year.
Last but not least, the Commission needs to follow up on the G8 leaders' statement on global food security. In the run-up to the adoption by the Council of the food facility on 16 December, the European Commission has already had very fruitful discussions with the UN high-level task force.
The European Commission looks forward to the implementation of the comprehensive framework for action. The Commission is convinced that the global partnership on agriculture and food security which is gradually taking shape will have a key role in implementing the various recommendations made in this report, including how to support smallholder farmer production and what type of trade policies should be adopted to contribute to food security, especially in the most vulnerable communities.
Evidently, export restrictions and bans should be avoided and the way forward is more rather than less trade liberalisation. Enhanced trade flows are part of the solution towards food security.
The Commission hopes that the bold step taken by the European institutions to mobilise the one billion euros which will complement other financial instruments which have been earmarked to respond to the food crisis - of both a short- and medium- to long-term nature - is followed up by other donors.
The Madrid Conference on food security for all on 26 and 27 January is certainly a key event to move the debate to another level, one that seeks to identify the key priorities to address world food hunger.
The European Commission will continue to play a proactive role in contributing to global food security and the McGuinness report has certainly been a good analysis to look at some possible avenues which could be considered by the EC and the broader international community.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
Written Statements (Rule 142)
in writing. - (FR) The action taken by Parliament in the wake of the food riots has enabled EUR 1 billion to be released to combat the food crisis. This emergency measure aside, I should like to stress the need for a long-term international strategy that is based on local and subsistence agriculture and that is appropriate to the needs of populations and to the potential of territories.
Indeed, the world population increase, global warming, the uncontrolled production of biofuels and aggressive speculation are so many factors that are increasing the tension on the agricultural markets. These elements indicate that the crisis will not be short-lived and that public policies as a whole will have to be rethought in order to improve production methods and the regulation of international markets.
I believe that the CAP, with its excesses and imperfections ironed out, could become an example of effective, fair and responsible policy, rising to the food challenge and uniting at the same time the economy, society and the environment. It should also help developing countries by sharing European techniques, knowledge and experience. However, Europe should first and foremost work on reforming international trade rules so that they do not oppose the right of countries to support their agriculture in order to guarantee their food security.
in writing. - (EL) International and regional agreements to date have proved incapable of normalising market supply and trade and safeguarding transparent and stable prices for agricultural produce.
The regulation of agricultural markets should be based on a long-term strategy of effective measures and on organising and informing producers in terms of the state of and prospects for the market.
The basic principle of such a policy is to establish an income safety net against risks and crises arising either from adverse natural phenomena or from market distortions and an unusually long and widespread fall in prices.
Integrated and effective policies are needed, such as:
European and international systems for monitoring production and the market as an early warning system for identifying production trends;
a global food and food reserve inventory;
a European system for monitoring the market and recording changes in prices of agricultural product and inputs, which could be combined with a similar international system under the auspices of the FAO.
It would also be a good idea for the future agreement on the Doha Round to include emergencies during which food aid can be provided, because the provisions to date are not binding.
The conclusions drawn by Mrs McGuiness in her report about global food security are now also evident in Romania. We are facing a rise in the prices of all basic food products, as a result of the devaluation of the national currency, the rise in the cost of raw materials and of the loans taken out by processing companies.
In addition, as a result of global warming, we have seen increasingly frequent incidences of crops being destroyed by natural disasters. In fact, farmers from the new Member States are the most disadvantaged in these situations as the level of grants they are awarded is lower than in the other Member States.
This is why, based on the amendments proposed, I have called on the Commission to examine the possibility of creating certain intervention mechanisms at Community level, independently of any specific aid granted for crop insurance, to prevent and combat the effects of global warming.
The Community standards imposed on food producers are stringent, which is why food prices in the EU are high. I strongly believe however that agriculture can provide the launch pad for the recovery of the European economies affected by the global crisis and the development of renewable energy sources can have a positive impact on the agri-food sector.
If we take the necessary precautionary measures, we can achieve growth in biofuel production without endangering the environment or the food stocks required globally.
in writing. - (FR) This report on the CAP and global food security provided us with a fantastic opportunity to reflect on how we can ensure that European agriculture plays a full part in achieving the planet's food balance. Indeed, although food needs to continue to increase in the world, the proportion of development aid devoted to agriculture has, for its part, been on a constant decline since the 1980s. That is why I tabled a number of amendments within the Committee on Agriculture and Rural Development that are aimed at making this report more ambitious and, in particular, at proposing that the European Commission adopt a comprehensive strategy on food security issues, thus making the Union's Community policies as a whole more consistent.
While I am delighted that this text emphasises the CAP's crucial role in achieving the objective of food security, I regret that the rapporteur is in favour of aligning agricultural policy more with the market and that she accuses environmental protection initiatives of being responsible for a reduction in agricultural production within Europe. This statement is in my view completely misguided, and, on the contrary, I feel it is necessary to take hold of the climate-change problem in order to develop new models that are designed to produce more and better.
in writing. - (FR) Today the EU must urgently improve its food safety and rise to major challenges. Firstly, agricultural production will have to double in 30 years since the world's population will reach 9 billion people by 2050. The fact is, 860 million people continue to starve. Such development will have to be sustainable and will have to rely first and foremost on local agriculture.
The huge fluctuation in the global prices of foodstuffs, together with the proper management of global stocks, represent a further challenge. In order to guarantee European farmers a fair income, I support the idea of insurance policies providing a higher level of cover for farmers against price fluctuations, as well as the initiative of setting up a global food inventory regime.
Lastly, in view of the increased trade in animals and plants, the EU has a duty to implement an effective strategy to prevent all health crises in Europe. This strategy should be based on prevention, traceability and responsiveness. In this respect, the recent decision of the Council of Ministers to strengthen and harmonise the import control arrangements will mean that our fellow citizens can be given a better guarantee of the quality of foodstuffs.
Now more than ever agriculture is playing a central role in the areas of growth and development. We must therefore protect it at all costs!
The global food crisis, caused by the constant rise in the price of maize, wheat and energy, the growth in the world's population and climate change have sparked a series of riots and unrest which, if they are not resolved in the near future, could destabilise countries and regions around the globe. What is alarming is the gap between the rate of population growth, which could reach more than nine billion inhabitants by 2050, and the reduction in global food stocks. This kind of situation will most probably lead to conflicts over oil being superseded by conflicts over drinking water and food or by a fight for survival. At the present moment, the European Union is the main donor of humanitarian aid, but the food stocks are starting to become depleted and developing countries, especially in Africa, need more support to help them fight poverty and chronic hunger. Reducing agriculture's dependency on fossil energy sources, using organic products, maintaining fertile soils and adapting the common agricultural policy to the food crisis situation are some of the key elements which need to be taken into consideration in order to break this deadlock.
in writing. - (HU) The most important question facing the European agricultural sector in 2009 is how the global economic crisis will affect the conditions for the production and consumption of agricultural products. The question will be a central topic of the Second Hungarian Agrarian Academy which I am organising jointly with State Secretary Zoltán Gőgös of the Hungarian Ministry of Agriculture and Rural Development on 17 April 2009 in the town of Pápa. Since 2006, the price of corn has risen threefold, and the price of wheat by 180% on the international market, while overall food prices have increased by 83%. By 2050 the population of the world will have grown to 9 billion, and in order to provide for their needs we will need to double the level of agricultural production; the days of cheap food have thus come to an end. Therefore it is extremely important to preserve, and where possible increase the agricultural capacity of the European Union. It is unacceptable that as a result of the sectoral reforms of the CAP, agricultural production should have decreased in the European Union. Good examples of this are the sugar reform, which has led to the disappearance of the Hungarian sugar industry, and the subsidies given for the grubbing up of grape vines in the context of the wine reform policy. The separation of direct agricultural funding from production is likewise heading in this direction.
We need to find the appropriate balance between food production and biofuel manufacture, and the latter must not threaten global food security. The United States' bioethanol programme contributed significantly to sending food prices soaring in 2008; based on those experiences, the European Union must re-examine its earlier commitments with regard to biofuel ratios. Finally, I urge speedy action at EU level against the creation of monopolies among food retailers, in order to protect producers.
The rise in energy prices, adverse meteorological events and the increase in demand for energy due to world population growth have produced high food prices. I urge the Commission to examine the link between high food prices and growing energy prices, especially for the fuels being used.
The agricultural sector needs to improve its energy efficiency. Increasing the proportion of crops for biofuel and using renewable energy could have a positive impact on the agri-food sector, which has been affected by high prices for fertilisers and pesticides, as well as by the increased costs of processing and transport. I urge the Commission to closely monitor the effects of increased biofuel production in the European Union and in third countries in terms of changes in land use, food product prices and access to food.
Incentives to encourage sustainable cultivation of energy crops should not jeopardise food production. I believe that agricultural research is required in order to boost farm productivity. I also invite Member States to avail fully of the opportunities offered in this respect by the Seventh Framework Programme for research and technological development and to adopt measures that will improve agricultural output in a sustainable, energy-efficient way.